SIDLEY AUSTIN LLP 787 SEVENTH AVENUE NEW YORK, NY10019 (212) 839 5300 (212) BEIJING BRUSSELS CHICAGO DALLAS FRANKFURT GENEVA HONG KONG LONDON LOS ANGELES NEW YORK SAN FRANCISCO SHANGHAI SINGAPORE SYDNEY TOKYO WASHINGTON, D.C. sgandhi@sidley.com (212) 839-5684 FOUNDED 1866 September 7, 2007 Mr. John Reynolds Assistant Director Securities and Exchange Commission Division of Corporation Finance 100 F Street, NE - Mail Stop 3561 Washington, D.C. 20549 Re: NRDC Acquisition Corp. Registration Statement on Form S-1 File No. 333-144871 Dear Mr. Reynolds: On behalf of our client, NRDC Acquisition Corp., a Delaware corporation (the “Registrant”), enclosed for review by the Securities and Exchange Commission (the “Commission”) are four (4) copies of Amendment No. 1 to the Registration Statement on Form S-1, File No. 333-144871, of the Registrant (as amended, the “Registration Statement”), two (2) of which are marked to show changes to the Registration Statement filed on July 26, 2007.The Registration Statement has been revised to respond to the comments of the Staff of the Commission (the “Staff”) that were contained in your letter dated August 24, 2007 (the “Comment Letter”) and to effect such other changes as the Registrant deems appropriate. Set forth below are the responses of the Registrant to the comments in the Comment Letter.For ease of reference, each comment contained in the Comment Letter is printed below in bold and is followed by the response of the Registrant.Page numbers refer to page numbers of the unmarked version of the Registration Statement as submitted on the date of this letter. General 1. Prior to effectiveness, please also provide a copy of the letter from the NASD or a telephone call informing us that the NASD has finished its review and has no additional concerns regarding the underwriting arrangements. The Registrant will undertake to provide the Staff with a copy of the Financial Industry Regulatory Authority’s (“FINRA”) no objections letter once received. Sidley Austin LLP is a limited liability partnership practicing in affiliation owith other Sidley Austin partnerships Mr. John Reynolds September 7, 2007 Page 2 2. Please describe the business and ownership of NRDC Equity Partners. NRDC Equity Partners is a private equity firm that acquires operating companies in the retail, leisure, lodging and commercial real estate sectors.NRDC Equity Partners andits affiliate, NRDC Real Estate Advisors, LLC, are each wholly-owned by the Registrant’s four executive officers.NRDC Real Estate Advisors, LLC is the sole member of the Registrant’s sponsor, NRDC Capital Management, LLC. 3. Please clarify the relationships among NRDC Real Estate Advisors, NRDC Equity Partners and National Realty & Development Corporation (the “NRDC entities”). NRDC Real Estate Advisors, LLC and NRDC Equity Partners are entities whose sole members are the Registrant’s four executive officers.NRDC Real Estate Advisors, LLC provides advisory services to development and real estate companies and NRDC Equity Partners is a private equity firm that acquires operating companies in the retail, leisure, lodging and commercial real estate sectors.National Realty & Development Corporation is a development and management company owned by Robert C. Baker and Richard A. Baker, two of the Registrant’s executive officers. 4. Please provide the full legal names of all organizations identified as those with which the executive officers are affiliated, see, for example, page 2 (referring to “the corporate GPs of the Apollo real estate funds”). Set forth in Exhibit A to this letter are those entities with which the Registrant’s executive officers are affiliated (other than the NRDC entities) and to which they would have a pre-existing fiduciary duty to present business opportunities prior to presenting such opportunities to the Registrant. 5. We note the right of first offer agreement among the sponsor, NRDC Equity Partners and the executive officers of the company. Among other things, the agreement requires the parties, subject to their respective pre-existing fiduciary obligations, to offer business opportunities to the company before any other entity, and to “cause companies or entities under their management or control” to do likewise. See page 3. Please identify the companies that are within the purview of the quoted language. It appears that the parties would have “pre-existing fiduciary obligations” with respect to all entities with which they were affiliated prior to the company’s organization. Please confirm, if appropriate. The Registrant has identified these companies in its response to comment No. 4 above and, with respect to the Registrant’s independent directors, has disclosed these affiliations Mr. John Reynolds September 7, 2007 Page 3 in the Registration Statement.The Registrant has included disclosure in the Registration Statement stating that each of our executive officers and directors may be deemed an affiliate of companies for which such executive officer or director serves as an officer or director or for which such executive officer or director has a pre-existing fiduciary duty and that a conflict of interest could arise if an opportunity is appropriate for one of such companies.The Registrant believes that the procedures established with respect to the sourcing of a potential business combination by our executive officers and directors eliminates such conflict for our executive officers and directors.These procedures specify that in each case where a potential business combination must be presented to any company for which such executive officer or director serves as an officer or director or otherwise has a pre-existing fiduciary duty (other than the Registrant’s sponsor, NRDC Real Estate Advisors, LLC and NRDC Equity Partners), that opportunity will not be presented to the Registrant until after such executive officer or director, as the case may be, has presented the opportunity to such company and such company has determined not to proceed.This restriction will be set forth in letters between the Registrant and its sponsor, the NRDC entities and its executive officers and directors and filed as exhibits to the Registration Statement. 6. The prospectus suggests in various ways that the company will follow in the footsteps of the various NRDC entities.In this regard, we note, for example, the company’s name, its sponsor, the affiliations of the executive officers with the NRDC entities, the right of first offer agreement, and the discussions in the business section under the respective captions, “NRDC Investment Approach” on pages 53-54 and “Assistance from Senior Managers of NRDC and Apollo” on pages 54-55. On page 54, the company states that, “We believe that the NRDC investment approach will be useful to us in identifying a potential business combination in industries that have traditionally relied on real estate assets such as [retail, lodging and leisure, industrial and healthcare/senior facilities].” However, the company is not limited to any particular industry in its search for a target company(ies). The company generally has “virtually unrestricted flexibility in identifying and selecting one or more prospective target businesses.” See, for example, page 57. It therefore appears that all the disclosure concerning business methods of the NRDC entities, and such matters as “the opportunity to create or extract value from the real estate platform,” see, for example, page 2, could prove superfluous. Please revise the prospectus throughout to make clear that the company’s search for a target business(es) is not confined to the real estate industry or any ancillary activity. Revise your Item 101 of Regulation S-K disclosure to discuss your intended search process in more detail, since you are able to acquire companies outside of management’s expertise. Provide relevant risk factors. Mr. John Reynolds September 7, 2007 Page 4 Disclose in detail the factors the company would use to decide to invest in a business that is outside the expertise of its executive officers. Explain how these criteria would differ from those used to evaluate businesses that are within their expertise. The prospectus should state, among other things, whether the company will consider companies outside the real estate industry early in the process, if they are presented to it. The Registrant’s efforts in identifying a prospective target business will not be limited to a particular industry or geographic location, but will focus on those opportunities that its management believes provide opportunities for growth.The disclosure in the Registration Statement states that the Registrant initially will focus on operating businesses where its management believes that it can create value from the real estate underlying the business.However, it will not limit itself to a business combination with an operating company that meets that criterion if it believes another target has the potential to create significant shareholder value. While the executive officers of the Registrant have extensive real estate experience, they also have significant experience in identifying, acquiring and managing operating companies, irrespective of the companies’ real estate.The Registrant has revised the disclosure to make clear that it will consider operating businesses in any industry, whether inside or outside the real estate industry.Given the breadth of experience of its executive officers, the Registrant does not believe that there are material risks associated with the Registrant’s acquisition of an operating business outside the real estate industry. 7. Further, we note the criteria for target companies set forth in the prospectus. See, for example, pages 2, 58. Although the company “may enter into a business combination with a target business that does not meet all of these criteria,” the prospectus affirms that, “[we] will focus on established businesses with a record of sound operating results. It is not our intention to acquire a start-up company.” There follow a number of other affirmative declarations, including: · “ we will focus on businesses where we have the opportunity to create or extract value from the real estate platform.” · “We will concentrate on target businesses with an effective management team already in place.” · “We will look for businesses [that utilize] best business practices.” · “We will seek to acquire strong competitors in industries with appealing prospects for future growth and profitability.” Mr. John Reynolds September 7, 2007 Page 5 Elsewhere, however, the prospectus states that, “We may combine with a target business with a history of poor operating performance,” see, for example, page 34, or “an operating business that is financially unstable or in the development stage,” see page 56. Please revise the discussion of criteria for target companies, as appropriate throughout the prospectus, to make clear that the company may select a target company in any industry. As a related matter, ensure that the discussion is consistent with other discussions of the executive officers’ or their affiliates’ general approach to the selection of companies for investment. Please see the Registrant’s response to comment no. 6 above.The Registrant has revised the disclosure in the Registration Statement to make clear that it may elect to pursue a business combination with an operating business in any industry. 8. The prospectus states that the company will proceed with a business combination only if, among other things, public stockholders owning no more than 30% (minus one share) of the shares sold in the offering exercise their conversion rights. Please provide clear disclosure throughout the prospectus that this percentage requirement differs from that of a traditional SPAC and add a risk factor. In addition, please add a risk factor to discuss the risks associated with this percentage requirement. Provide clear disclosure throughout that this requirement will make it easier for a business combination to be approved over dissenting stockholder votes. The Registrant has added a risk factor and revised the disclosure in the Registration Statement on pages 26 and 80 to highlight the increase in the percentage requirement. 9. The prospectus states in various places that the executive officers currently intend to be involved in management of the combined company. See, for example, page 29. Please ensure that this intention is reflected consistently throughout the prospectus. See, for example, page 43 (stating that role of officers and directors after initial business combination is uncertain); page 61 (stating that, while one or more directors possibly may remain associated with the combined company, it is unlikely that any will devote full efforts to that company). The Registrant has revised the Registration Statement to reflect this intention consistently throughout the prospectus. 10. We note that the company may require stockholders that wish to convert their shares to tender their certificates to the company’s transfer agent prior to the stockholder meeting or to deliver their shares to the transfer agent electronically. See, for example, page 12. We note also the discussion in the business section. Please revise the prospectus to address the following points: Mr. John Reynolds September 7, 2007 Page 6 See, for example, page 12. We note also the discussion in the business section. Please revise the prospectus to address the following points: · Please explain the statement on page 63 that, “Thus, the conversion right, to which stockholders were aware they needed to commit before the stockholder meeting, would become a “put” right surviving past the consummation of the business combination until the converting holder delivered his certificate.’’ The Registrant has revised the disclosure on page 66 to explain this statement more clearly in order to comply with the Staff’s comment. · Add to the Summary the disclosure in Business, that is: (i) contrast the procedures for conversion with those of traditional SPACs; (ii) explain the reason and need for these additional steps and the tendering of certificates before the stockholder meeting, given that it is unclear whether conversion will occur; and (iii) explain the procedures that the company will follow if a shareholder tenders his shares, the proposed combination is not approved and the company continues to search for a target company. The Registrant has revised the disclosure in the Registration Statement on pages 12-13 and 66 to comply with the Staff’s comment. · Revise your disclosure to indicate how long it will take the DWAC System to process a shareholder conversion request, and clarify whether shares will be considered tendered for conversion purposes based on a shareholder request to DWAC or upon delivery to the company. The Registrant has revised the disclosure in the Registration Statement on pages13 and 67to comply with the Staff’s comment. · Provide clear disclosure as to the minimum amount of time that will be provided between the mailing of the proxy and the date when the shares must be tendered for conversion rights. Explain whether the minimum time period would be sufficient for an average investor to meet the steps required to exercise its conversion rights. Clarify why investors who attend the meeting are not able to tender their shares in person at the time of the meeting. Mr. John Reynolds September 7, 2007 Page 7 The Registrant has revised the disclosure on pages 12-14 and 66-68 to comply with the Staff’s comment.Although the Registrant believes that the delivery process can be accomplished in a matter of hours by contacting the transfer agent or such stockholder’s broker and requesting the delivery of its shares through the DWAC System, the Registrant has no control over the process and it may take significantly longer than expected.Consequently, the Registrant has agreed to only require stockholders to deliver their certificates prior to the vote if, in accordance with AMEX’s proxy notification recommendations, the stockholders receive the proxy solicitation materials at least twenty days prior to the meeting. · Provide clear disclosure regarding any costs associated with tendering the physical or electronic shares and any other requirements or steps to elect conversion. Also, include a statement indicating that any fee, to the extent it is passed through to the investor, may discourage conversions and make it more beneficial for shareholders to simply sell their shares in the market. With a view to disclosure, tell us why shareholders are not being requested to transfer shares to the transfer agent a reasonable time after the meeting and approval of the transaction, so that no extraneous expenses or steps would be necessary on the part of shareholders transferring shares in the event the business transaction is rejected. The Registrant has revised the disclosure in the Registration Statement on pages 13 and 67 to comply with the Staff’s comment.Similar to most recent SPACs of this nature, the Registrant may require stockholders to tender their shares prior to the meeting in order to be able to determine, immediately upon approval of the business combination at the meeting, how many shares are being converted and consequently whether the Registrant will be required to use substantially all its cash in the trust account to consummate the business combination or arrange third party financing.Given the limited time period in which the Registrant is required to complete the business combination, particularly in the case of an acquisition for which the primary consideration is cash, it may impose these restrictions in order to timely complete and finance, if necessary, an approved business combination. · We note that these additional steps will make it more difficult for investors to elect conversion and are more likely to result in shareholders potentially not meeting all of the requirements for conversion. Please revise the Summary and Business to contrast your procedures for conversion with the conversion process of the traditional SPAC, including any fees and steps that would be necessary even if conversions do not occur. Please add a risk factor highlighting the additional steps and differences between your procedures Mr. John Reynolds September 7, 2007 Page 8 and the conversion feature of a traditional SPAC. To the extent you have considered whether the additional step may minimize conversions and avoid further indebtedness or possible rejection of the proposed transaction, revise to clarify. We may have further comment. The Registrant has revised the disclosure in the Registration Statement on pages 12-14 and 66-68 and added an additional risk factor on page 27 to comply with the Staff’s comment. · Revise to clarify whether the requirements that the physical certificate be provided to the transfer agent prior to the meeting applies to both the record holders and the holders in “street name.” The Registrant has revised the disclosure in the Registration Statement on pages 13 and 66-67 to comply with the Staff’s comment. 11. We note the transfer restrictions upon various common shares held or to be held by the sponsor, that is, the initial common shares; the shares issuable upon exercise of the private placement warrants; and the shares included in, and issuable upon exercise of the warrants in, the co-investment units. Please state whether the transfer restrictions will apply to equity interests in the sponsor. In the insider letters executed among the Company, Banc of America Securities LLC and each executive officer and as filed as exhibits to the Registration Statement (the “Insider Letters”), each executive officer will agree to subject the equity interests in the sponsor to the same transfer restrictions as those imposed upon the sponsor in respect of the initial common shares; the shares issuable upon exercise of the private placement warrants; and the shares included in, and issuable upon exercise of the warrants in, the co-investment units. 12. Please avoid jargon and/or promotional language in the prospectus. See, for example, page 2 (“real estate platform value,” “extract value,” “businesses with a positive culture that empowers its staff”); page 53 (“equity investment approach,” “dynamic relationship,” “holistic method of investment research,” “enhancing, growing or repositioning the real estate underneath the operating business,” “platform acquisitions”); page 54 (“value creation opportunities”); page 58 (“leveraging our experience and relationships within our executive officers and directors”). Mr. John Reynolds September 7, 2007 Page 9 The Registrant has revised the disclosure throughout in the Registration Statement to comply with the Staff’s comment. Prospectus Summary, page 2 13. We note that the company may enter into an initial business combination with a company located outside the United States. See, for example, page 34. Please provide this information in the summary. The Registrant has revised the disclosure in the Registration Statement on page 1 to comply with the Staff’s comment. 14. On page 3, please explain the meaning of the term, “business broker.” The Registrant has revised the term to refer simply to “brokers.”These refer to those people or entities whose business it is to mediate between a buyer and a seller.These may include real estate brokers or brokers of other assets. The Offering, page 5 Co-investment units purchased through private placement, page 7 15. Please state the percentage ownership of issued and outstanding common stock of the company that the sponsor will hold after completion of the offering. See page 82. The Registrant has revised the disclosure in the Registration Statement on page 8 to comply with the Staff’s comment. 16. Please explain the purpose of the co-investment. Describe the principal terms of any related agreements and file the agreements as exhibits. Lastly, please discuss the intended use of proceeds from such funding. The business purpose of the co-investment is to provide additional capital to the Registrant and to demonstrate the Registrant’s sponsor’s further commitment to the Registrant’s completion of a business combination.The intended use of such proceeds will be to fund the potential business combination or to provide additional “seed capital” to the Registrant after the initial business combination.The Registrant has disclosed the principal terms of the related co-investment agreement and will file the form of such agreement as an exhibit to the Registration Statement. Mr. John Reynolds September 7, 2007 Page 10 Summary Financial Data, page 16 17. Based on your disclosure on F-3, we note that there are approximately 62.8 million authorized and unissued shares. There appear to be outstanding commitments to issue shares of common stock which exceed this amount, as 57.5 million shares are being registered in the proposed offering, there is a commitment to issue an additional 5.0 million shares underlying the private placement warrants and there is a commitment to issue 5.0 million shares underlying the co-investment units. Accordingly, it would appear that all of the warrants would be required to be classified as liabilities in accordance with paragraph 19 of EITF 00-19. Please revise your disclosures throughout the registration statement accordingly, or tell us why you believe that no revisions are required. In order to accommodate an increase in the proposed offering size and taking into account an increase in the per unit price, the Registrant has further amended its amended and restated certificate of incorporation to authorize a total of 106,000,000 additional shares of common stock and has effected a 6 for 5 stock split of its shares of common stock .The Registrant believes that this number of shares will be sufficient in order to adequately reserve for future exercises of its warrants. The warrants should not be classified as liabilities under paragraph 19 of EITF 00-19.The form of the warrant agreement states that in no event will the Company be required to net cash settle a warrant exercise.
